DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,290,250. Although the claims at issue are not identical, they are not patentably distinct from each other because the above U.S. Patent does teach a method for synchronizing signals in a communication system comprising: receiving an input clock signal at a line card and generating a first output clock signal using a phase-locked loop; supplying the first output clock signal from the phase-locked loop to a digitally controlled clock generation circuit; receiving an input synchronization (SYNC) signal at the line card, the input synchronization signal being a global signal providing rollover alignment for time of day counters in the communication system (see U.S. 11,290,250 claims 1, 12 and 20 below).
Therefore it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the current pending application to include supplying the first output clock signal from the phase-locked loop to a digitally controlled clock generation circuit, which receives a timing signal from the SyncE phase-locked loop on the line card and a control signal from control logic on the line card would generate a SYSCLK. Furthermore, the digitally controlled oscillator (DCO) in the master timing card  would adjust the phase of the SYNC and SYSCLK in accordance with the calculations of the PTP servo loop so that the SYNC at the ToD counter on the slave line card occurs at the desired time. Such modification would facilitate communication system to compensate for misalignment to ensure the SYNC signal would synchronized with the upstream SYNC signal.
17/703,563
11,290,250
1. A method for synchronizing signals in a communication system comprising: receiving an input clock signal at a line card and generating a first output clock signal using a phase-locked loop; supplying the first output clock signal from the phase-locked loop to a digitally controlled clock generation circuit; receiving an input synchronization (SYNC) signal at the line card, the input synchronization signal being a global signal providing rollover alignment for time of day counters in the communication system; generating a control signal for the digitally controlled clock generation circuit, based in part on the input synchronization signal; generating a second output clock signal using the digitally controlled clock generation circuit; dividing the second output clock signal to generate an output synchronization signal having a frequency substantially equal to the input synchronization signal; and supplying a time of day counter with the output synchronization signal and the second output clock signal.
1. A method for synchronizing signals in a communication system comprising: receiving an input clock signal at a line card and generating a first output clock signal using a phase-locked loop; supplying the first output clock signal from the phase-locked loop to a digitally controlled oscillator; receiving an input synchronization (SYNC) signal at the line card, the input synchronization signal being a global signal providing rollover alignment for time of day counters in the communication system, the input synchronization signal including phase and frequency information derived from a precision time protocol servo loop; generating a control signal for the digitally controlled oscillator, based in part on the input synchronization signal; generating a second output clock signal using the digitally controlled oscillator; dividing the second output clock signal to generate an output synchronization signal having a frequency substantially equal to the input synchronization signal; and supplying a time of day counter with the output synchronization signal and the second output clock signal.
13. An apparatus for synchronizing timing in a network communication system comprising: a phase-locked loop coupled to an input clock signal and to generate a first output clock signal; a digitally controlled clock generation circuit coupled to receive the first output clock signal from the phase-locked loop and generate a second output clock signal, the second output clock signal being determined at least in part on an input synchronization signal, the input synchronization signal being a global signal providing rollover alignment for time of day counters in the network communication system; a divider circuit to divide the second output clock signal to generate an output synchronization signal for use by a time of day counter, the output synchronization signal having a frequency and phase substantially equal to the input synchronization signal; compare logic to determine a time difference between a synchronization feedback signal based on the output synchronization signal and the input synchronization signal; and control logic to adjust a timing of the second output clock signal based on the time difference.
12. A network communication system comprising: an input terminal to receive an input synchronization (SYNC) signal, the input synchronization signal being a global signal providing rollover alignment for time of day counters in the network communication system, the input synchronization signal including phase and frequency information derived from a precision time protocol servo loop; a phase-locked loop coupled to receive an input clock signal and to generate a first output clock signal; a digitally controlled oscillator coupled to receive the first output clock signal from the phase-locked loop, the digitally controlled oscillator to supply a second output clock signal; a divider circuit to divide the second output clock signal to generate an output synchronization signal for use by a time of day counter, the output synchronization signal having a frequency and phase substantially equal to the input synchronization signal; compare logic to determine a time difference between a synchronization feedback signal and the input synchronization signal; and control logic to adjust a timing of the second output clock signal based on the time difference.
21. A network communication system comprising: a first line card including an input terminal to receive an input synchronization signal, a phase-locked loop coupled to receive an input clock signal and to generate a first output clock signal, and a digitally controlled clock generation circuit coupled to receive the first output clock signal from the phase-locked loop, the digitally controlled clock generation circuit to supply a second output clock signal, the second output clock signal being frequency and phase aligned with the input synchronization signal, the input synchronization signal being a global signal providing rollover alignment for time of day counters in the network communication system; a divider circuit in the first line card to divide the second output clock signal to generate an output synchronization signal; a time of day counter in the first line card in coupled to receive the second output clock signal and configured to update a time of day count value in synchronism with the output synchronization signal; compare logic in the first line card to compare the input synchronization signal and a synchronization feedback signal and provide a time difference and control logic in the first line card to adjust a timing of the second output clock signal based, at least in part on the time difference; a timing card to supply the input clock signal and the input synchronization signal; and a backplane coupled to the first line card and the timing card, the input clock signal and the input synchronization signal being transmitted through the backplane from the timing card to the first line card.
20. A network communication system comprising: a line card including an input terminal to receive an input synchronization signal, a phase-locked loop coupled to receive an input clock signal and to generate a first output clock signal, and a digitally controlled oscillator coupled to receive the first output clock signal from the phase-locked loop, the digitally controlled oscillator to supply a second output clock signal, the second output clock signal being frequency and phase aligned with the input synchronization signal, the input synchronization signal being a global signal providing rollover alignment for time of day counters in the network communication system; the line card further including a divider circuit to divide the second output clock signal to generate an output synchronization signal and the line card further including a time of day counter coupled to receive the second output clock signal and configured to update a time of day count value in synchronism with the output synchronization signal; the line card further including compare logic to compare the input synchronization signal and a synchronization feedback signal and provide a time difference and the line card further including control logic to adjust a timing of the second output clock signal based, at least in part on the time difference; a timing card to supply the input clock signal and the input synchronization signal; and a backplane coupled to the line card and the timing card, the input clock signal and the input synchronization signal being transmitted through the backplane from the timing card to the line card.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200280749 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633